Exhibit 99.1 Toronto, 23 September, 2008. Pursuant to an Asset Purchase Agreement by and between the Zeezoo Software Corp. (OTCBB: ZEEZ), a Nevada corporation (“Zeezoo”), and Enhance Skin Products Inc., a privately owned Ontario corporation (“Enhance”), on August 14, 2008, Zeezoo acquired substantially all of the assets of Enhance (the “Assets”).In exchange for the Assets, and taking into account the cancellation of certain securities of Zeezoo by the Insiders (as defined below), the former stockholders of Enhance have acquired approximately 57% of the issued and outstanding shares of common stock, par value $.001 per share, of Zeezoo (the “Common Stock”).This transaction may be deemed to have resulted in a change in control of Zeezoo from the Insiders to the former stockholders of Enhance.In connection with the change in control, Dr. Samuel Asculai, Ph.D. became President and Chief Executive Officer and a director, Dr.
